                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TIMOTHY B. FARKAS,                              )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )    No. 4:17-CV-761 RLW
                                                )
ADDITION MANUFACTURING                          )
TECHNOLOGIES, LLC f/k/a MCKEE-                  )
ADDISON TUBE FORMING, INC. et al.,              )
                                                )
               Defendant.                       )

                                   MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Addition Manufacturing Technologies,

LLC' s Motion to Compel Plaintiff's Rule 26( a )(1 )( C) Disclosures, Answers to Interrogatories

and Responses to Requests for Production of Documents Regarding Medical Treatment and

Damages (ECF No. 70). This matter is fully briefed and ready for disposition

                                      LEGAL STANDARD

       Rule 37 of the Federal Rules of Civil Procedure governs motions to compel discovery.

See Fed. R. Civ. P. 37 (a)(l) ("On notice to other parties and all affected persons, a party may

move for an order compelling disclosure or discovery.''). Likewise, Rule 26 governs the scope

of discovery in federal matters:

  Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
  obtain discovery regarding any nonprivileged matter that is relevant to any party's claim or
  defense and proportional to the needs of the case, considering the importance of the issues at
  stake in the action, the amount in controversy, the parties' relative access to relevant
  infonnation, the parties' resources, the importance of the discovery in resolving the issues, and
  whether the burden or expense of the proposed discovery outweighs its likely benefit.
  lnfonnation within this scope of discovery need not be admissible in evidence to be
  discoverable.
Fed.R.Civ.P. 26(b)(l).
                                         DISCUSSION


       In this case, Plaintiff Timothy Farkas ("Farkas") alleges that he suffered an injury to his

left hand while operating a McKee Addison tube ending forming machine as part of his

employment with Bohn & Dawson, a metal tube fabricating company in St. Louis, Missouri, on

April 24, 2015. Defendant Addition Manufacturing Technologies, LLC's ("AMT") Motion to

Compel (ECF No. 70) outlines several purported deficiencies in Farkas's disclosures and

discovery responses. AMT argues that Farkas has failed to provide:

   •   a computation of damages as required under Rule 26(a)(l )(C);

   •   the identities of all of Farkas's medical providers, as requested in Interrogatory Number

       15;and

   •   medical records and bills from Farkas's medical providers and documents memorializing

       his losses related to this incident, as requested in Requests for Production Numbers 2, 3,

       and 8.

(ECF Nos. 70 and 77).       In response, Farkas claims he has provided AMT with medical

authorizations to obtain his medical bills and records. (ECF No. 71). In addition, Farkas states

he will supplement his production when he receives additional medical records. Farkas further

agrees to provide his tax returns when he receives those from the Internal Revenue Service. (Id.)

       The Court notes that Farkas does not object to any of AMT's discovery requests. The

Court further holds that Farkas had sufficient time to obtain additional records. Therefore, the

Court orders Farkas to supplement any discovery responses no later than October 22, 2018.

       IT IS HEREBY ORDERED that Defendant Addition Manufacturing Technologies,

LLC's Motion to Compel Plaintiffs Rule 26(a)(l)(C) Disclosures, Answers to Interrogatories

and Responses to Requests for Production of Documents Regarding Medical Treatment and



                                              -2-
Damages (ECF No. 70) is GRANTED. Plaintiff Timothy Farkas shall supplement his discovery

responses, if necessary, no later than October 22, 2018.

Datedthis9'h dayofOctober,2018.                      ~~
                                                     RONNIE L. WHITE
                                                     UNITED STA TES DISTRICT JUDGE




                                               -3-
